GARDNER, J.
(1) The relationship of vendor and vendee has, so far as the question here involved is concerned, been likened unto that of landlord and tenant. As said by this court in Potts v. Coleman, 67 Ala. 225: “The vendee, though not strictly a tenant of the vendor, and though the technical relation of landlord and tenant is not created, is estopped from denying the title of the vendor, upon principle and reasoning like that which es-tops the tenant from disputing the title of the landlord; and the -estoppel applies to whoever may acquire possession from the *114vendee. — Jackson v. Harder, 4 Johns. (N. Y.) 202 [4 Am. Dec. 262]; Jackson v. Dubois, 4 Johns. (N. Y.) 220; Jackson v. Walker, 7 Cow. (N. Y.) 643; Jackson v. Spear, 7 Wend. (N. Y.) 403; Russell v. Irwin, 38 Ala. 44.”
The following quotation finds frequent reference in our cases: “ ‘Whenever one person is placed in such relation to another, by the act or consent of that other, or the act of a third person, or of the law, that he becomes interested for him, or interested with him, in any subject of property or business, he is prohibited from acquiring rights in that subject, antagonistic to the person with whose interests he has become associated. — Davis v. Hamlin, 108 Ill. 40 [48 Am. Rep. 541].” — Scottish U. & N. I. Co. v. Dangaix, 103 Ala. 394, 15 South. 956; Kent v. Dean, 128 Ala. 600, 30 South. 543.
The evidence in this case clearly shows that the respondent to the bill secured from the complainant a contract in writing, designated “an option contract,” for the purchase of the land described in the bill; and that, by virtue of such contractual relation, he was by complainant placed in possession of the land, and has ever since remained in the possession thereof. It further appears as clearly etsablished that, while holding such possession under said option contract, respondent secured the two deeds referred to in the bill, and he now sets up the title thus acquired in hostility to that of complainant, his vendor.
We think it sufficiently established by the evidence that the grantors were led to believe that in making these deeds they were in fact aiding the complainant in perfecting his title, and were in effect ratifying their previous transfer of title to their brother, since deceased. The facts that the respondent, after securing the option contract, was placed in possession of the land by the consent of complainant, and that he held the possession under said “option,” are not only clearly shown by the testimony for complainant, but are admitted by respondent, who testified as follows : “I went into possession of the land under the option from John Berglin, and that is the way I claimed the land up to the time I got these quitclaim deeds.’
When the respondent had the land “abstracted” he discovered the defect in the record title, as the deeds to said Percy R. Schowalter had not been recorded; but there is nothing to show that there existed any actual defect in the title of complainant. Under the facts here established, the respondent is estopped from set*115ting up his title acquired in opposition to that of his vendor, and he will be held to hold the title thus acquired as in trust for complainant. The general rule is stated in the text in 39 Cyc. 1617, as follows: “Since a purchaser in possession under his vendor is estopped to dispute the latter’s title, it follows that under adverse circumstances he cannot acquire and assert, as against his vendor, any adverse title to the property. This rule applies both at law and in equity, and ordinarily without regard to whether the vendor at the time of the contract had title to the.property. The rule does not mean that the purchaser is absolutely precluded from acquiring an adverse title or that by so doing he will forfeit his rights under the original contract; but, if he does acquire such a title, it will inure to the benefit of the vendor, and he will only be entitled to reimbursement for his outlay.”
There are qualifications and exceptions to the general rule. See 39 Cyc. 1618. This general rule is well established in this state: “The vendee cannot dispute the title of the vendor, nor set up an outstanding title to defeat his recovery.” — Seabury v. Stewart, 22 Ala. 207, 58 Am. Dec. 254.
Also applicable here is the following from Murford v. Pearce, 80 Ala. 459: “The appellant was clearly estopped from setting up adversely to the appellee, who was his vendor, the title which he acquired at the administrator’s sale. * * * He was in possession of the lands under the purchase from appellant; and the irresistible inference from the entire testimony and all the facts of the case is that this purchase was made, by agreement of parties, merely for the purpose of perfecting the title. The land was worth about $2,000, and the amount paid by Munford for the title obtained at the administrators sale was only the nominal sum of $22. It does not appear that he ever thought of referring his possession to this title, until the institution of this present suit. He is precluded, under this state of facts, from disputing the title of his vendor from whom his possession was acquired. — Bliss v. Smith, 1 Ala. 273; Helvenstein v. Higgason, 35 Ala. 259.”
(2) A vendee thus acquiring a title in hostility to his vendor, while retaining possession obtained under his purchase contract, is held to be a trustee for his vendor under the theory of constructive trusts. Such a trust does not arise by virtue of any contract or agreement between the parties, but is imposed by equity and grows out of the violation of a duty which the *116purchaser owes to his vendor. Speaking to the question of constructive trusts, Mr. Pomeroy, in his work on Equity Jurisprudence (volume 3, § 1044) says: “Constructive trusts include all those instances in which a trust is raised by the doctrine of equity for the purpose of working out justice in the most efficient manner, where there is no intention of the parties to create such a relation, and, in most cases, contrary to the intention of the one holding the legal title, and where there is no express or implied, written or verbal, declaration of the trust. They arise when the property thus obtained is held in hostility to his beneficial rights of ownership. As the trusts of this class are imposed by equity, contrary to the trustee’s intention and will, upon property in his hands, they are often termed trusts in invitum; and this phrase furnishes a criterion generally accurate and sufficient for determining what trusts are truly ‘constructive.’ An exhaustive analysis would show, I think,- that all instances of constructive trusts properly so called may be referred to what equity denominates fraud, either actual or constructive, as an essential element, and as their final source.”
The following apt quotations are found in the case of Petroski v. Minzgohr, 144 Mich. 356, 108 N. W. 77, 115 Am. St. Rep. 451:
“The vendor and vendee (of lands) stand in the relation of landlord and tenant; the vendee cannot disavow the vendor’s title.” — Galloway v. Finley, 12 Pet. 264, 9 L. Ed. 1079.
“After doing homage to his vendor’s title by purchase and entry under it, the vendee will not be tolerated to repudiate his allegiance to it, and transfer it to another title acquired whilst thus in possession. If such after-acquired title should be paramount, the vendee shall be esteemed as holding it in trust for his vendor, as having provided it to support and maintain his possession and his right under his original vendor. Whilst a court- of equity holds the vendee to entire good faith to his vendor, and will not allow him to get in an outstanding title or incumbrance, and set it up in opposition to his vendor, yet it will lend its aid to reimburse all reasonable advances expended to fortify the title. At the same time it will rebuke every attempt by the purchaser to betray or invalidate the title.” — Kirkpatrick v. Miller, 50 Miss. 521.
“A vendee under articles may set up an outstanding title not in himself, but, when he buys such title, he is trustee of his vendor, and is entitled only to what he paid to perfect the title.” —Stephens v. Black, 77 Pa. 138.
*117See, also, Frink v. Thomas, 20 Or. 265, 25 Pac. 717, 12 L. R. A. 239; Deming v. Lee, 174 Ala. 410, 56 South. 921.
(3) As the evidence clearly shows that respondent expended nothing in acquiring the quitclaim deed, the equitable principle of reimbursement is without application. The trust sought to be established in this case is one created by operation of law, and not a trust created or declared by the parties. The authorities relied upon by counsel for appellant are therefore not in point.
The decree of the chancellor is affirmed.
Anderson, C. J., and McClellan and Sayre, JJ., concur.